ACCEPTED
                                                                                                  12-15-00128-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                            8/17/2015 12:00:00 AM
                                                                                                    CATHY LUSK
                                                                                                           CLERK

Beverly D. Melontree
Attorney at Law
                                                    213 S. Fenton Avenue
                                                                            FILED IN
                                                    Tyler, Texas 75702
                                                                     12th COURT OF APPEALS
                                                    Telephone: 713.480.2674
                                                                          TYLER, TEXAS
                                                                 903-372-6193
                                                                     8/16/2015 1:26:57 PM
                                                    Facsimile: 903.747.3760
                                                    Bmelontree@icloud.com CATHY S. LUSK
                                                                              Clerk


                                    August 16, 2015

Ms. Katrina McClenny
Chief Deputy Clerk
12th Court of Appeals
1517 West Front Street
Tyler, Texas 75702

       Re:    Cause No.: 12-15-00128-CR; Robert Lafayette Walker v. The State of
              Texas; In the 12th Court of Appeals; Smith County, Texas.


Dear Ms. McClenny:

       Please find enclosed Appellant's Brief in the above-referenced case number.

        If you have any questions regarding the contents of this correspondence, then feel
free to contact me at 713-480-2674. I look forward to hearing from you.




                                                      ever y D. Melontree

cc:    Mr. Robert Walker
       3109 Rolling Hill Drive
       Tyler, Texas 75702

       Mr. Michael J. West